J-S25044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    SCOTT RUSSELL STUART                       :
                                               :
                       Appellant               :        No. 189 WDA 2022

        Appeal from the Judgment of Sentence Entered January 21, 2022
                 In the Court of Common Pleas of Mercer County
             Criminal Division at No(s): CP-43-CR-0000046-2021


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                            FILED: NOVEMBER 28, 2022

        Appellant, Scott Russell Stuart, appeals from the judgment of sentence

entered in the Mercer County Court of Common Pleas, following termination

of his participation in the Accelerated Rehabilitative Disposition (“ARD”)

program. We affirm.

        The relevant facts and procedural history of this case are as follows. On

April 9, 2021, the Commonwealth charged Appellant with one count of driving

under the influence (“DUI”)—general impairment, and one count of DUI—

highest rate of alcohol.1      On April 13, 2021, the court granted Appellant’s

motion for admission into the ARD program for twelve months.




____________________________________________


1   75 Pa.C.S.A. §§ 3802(a)(1) and (c), respectively.
J-S25044-22


     On July 27, 2021, the Commonwealth again charged Appellant with DUI

based on a February 8, 2021 incident.       On October 18, 2021, the ARD

supervisor filed a motion to revoke ARD alleging that Appellant violated his

ARD order based on the DUI incident that gave rise to the July 2021 charge.

The court conducted a hearing on November 18, 2021, after which it found

that Appellant’s act of drinking and driving in February 2021 preceded his

admission into ARD. Thus, the court decided Appellant had not violated the

conditions of ARD on the grounds alleged and dismissed the petition to revoke

ARD without prejudice.

     On December 1, 2021, the ARD supervisor filed a second motion to

revoke ARD, alleging that Appellant violated a condition of the ARD program

when he failed to report the July 2021 DUI charge within 48 hours. The court

conducted a hearing on this motion on December 9, 2021. The next day, the

court revoked Appellant’s admission into ARD and reinstated the original April

2021 charges against him.

     Appellant proceeded to a stipulated bench trial, and on January 21,

2022, the court found Appellant guilty of DUI—highest rate of alcohol. The

court sentenced him that same day to 72 hours to six months of incarceration.

Appellant filed a timely notice of appeal on February 15, 2022. Pursuant to

the trial court’s order, Appellant filed a timely concise statement of errors

complained of on appeal per Pa.R.A.P. 1925(b) on March 21, 2022.

     Appellant raises the following issue on appeal:


                                    -2-
J-S25044-22


           I. Whether the [c]ourt abused its discretion or committed
           an error of law in revoking [Appellant] from [ARD] pursuant
           to a second petition to revoke, where the Commonwealth
           was aware of the alleged violation before the filing of the
           first petition to revoke which was dismissed.

(Appellant’s Brief at 9).

      Appellant argues the trial court erred when it granted the second motion

to remove him from the ARD program. Specifically, Appellant claims that the

Commonwealth was barred from raising in a new motion to revoke that

Appellant failed to report his July 2021 DUI charge because the ARD supervisor

was aware of this failure when she filed the first, unsuccessful, motion to

revoke and did not include this alleged violation in that first motion. Appellant

contends that the parties already litigated whether Appellant’s DUI related to

the February 2021 arrest and July 2021 charge constituted a violation of ARD

at the hearing on the first motion to revoke. Therefore, Appellant concludes

the Commonwealth could not re-assert a violation related to the February

2021 DUI incident in the second motion to revoke. We disagree.

      “Termination of ARD participation is charged to the sound discretion of

the trial court. On appeal we will only reverse an ARD termination where the

court abused its discretion or committed an error of law.” Commonwealth

v. Lebo, 713 A.2d 1158, 1161 (Pa.Super. 1998), appeal denied, 558 Pa. 617,

737 A.2d 741 (1999) (citations omitted). Termination of ARD participation is

governed by Pennsylvania Rule of Criminal Procedure 318, which provides as

follows:


                                      -3-
J-S25044-22


         Rule 318. Procedure on Charge of Violation of
         Conditions

         (A) If the attorney for the Commonwealth files a motion
         alleging that the defendant during the period of the program
         has violated a condition thereof, or objects to the
         defendant’s request for an order of discharge, the judge who
         entered the order for ARD may issue such process as is
         necessary to bring the defendant before the court.

         (B) A motion alleging such violation filed pursuant to
         paragraph (A) must be filed during the period of the
         program or, if filed thereafter, must be filed within a
         reasonable time after the alleged violation was committed.

         (C) When the defendant is brought before the court, the
         judge shall afford the defendant an opportunity to be heard.
         If the judge finds that the defendant has committed a
         violation of a condition of the program, the judge may order,
         when appropriate, that the program be terminated, and that
         the attorney for the Commonwealth shall proceed on the
         charges as provided by law. No appeal shall be allowed from
         such order.

Pa.R.Crim.P. 318.

      Here, the trial court stated that Appellant “failed to note the distinction

between committing the act and reporting appropriately.”            (Trial Court

Opinion, 4/22/22, at 3) (emphasis in original). The court explained that it

initially denied the request to revoke ARD based on the first motion to revoke

because the ARD terms were not binding on Appellant when he committed the

act of drinking and driving on February 8, 2021. Nevertheless, as it related

to the second motion to revoke, the court decided the terms of ARD were

binding on Appellant when the Commonwealth filed the July 2021 DUI charge

against him; Appellant’s failure to report that charge within 48 hours


                                      -4-
J-S25044-22


constituted a violation of the ARD terms.     (Id.)   As the court explained,

Appellant “was required to report charges filed against him within 48 hours of

receiving notice. [Appellant] failed to report. As a result, it was well within

the jurisdiction of the judge to revoke ARD.” (Id. at 4).

      The record supports the court’s analysis. As the court noted, the first

motion to revoke ARD was based on Appellant’s February 2021 act of driving

while intoxicated.   The second motion to revoke was based on Appellant’s

failure to report the July 2021 charge within 48 hours. As the second motion

to revoke asserted a separate and distinct violation of the terms of the ARD

program, we disagree with Appellant’s contention that the Commonwealth was

barred from presenting it in a subsequent motion to revoke. Thus, we see no

abuse of discretion in the court’s removal of Appellant from the ARD program.

See Lebo, supra. Accordingly, we affirm.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/28/2022




                                     -5-